UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS Global Inflation Fund (formerly DWS Global Inflation Plus Fund) Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Consolidated Portfolio Summary 15 Consolidated Investment Portfolio 21 Consolidated Statement of Assets and Liabilities 23 Consolidated Statement of Operations 24 Consolidated Statement of Changes in Net Assets 25 Consolidated Financial Highlights 30 Notes to Consolidated Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Tax Information 47 Investment Management Agreement Approval 52 Summary of Management Fee Evaluation by Independent Fee Consultant 56 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The fund's Class A shares produced a total return of 9.11% for the 12 months ended September 30, 2011. The fund's benchmark, the Barclays Capital U.S. Treasury: U.S. TIPS Index, produced a total return of 9.87% for the same period.1 The average return for the Morningstar Inflation- Protected Bond Funds category for the 12 months was 7.63%.2 The strong absolute return of Treasury Inflation-Protected Securities (TIPS) over the period reflects the decline in overall interest rates over the fiscal year, rather than any uptick in inflation expectations. Early in the period, economic data appeared to show signs of strengthening and there was a significant rise in rates from historically low levels all along the yield curve.3,4 As the year 2011 opened, the economy continued to show signs of improvement, and rates continued to rise modestly along the length of the yield curve. However, there was substantial volatility in rates as the markets attempted to digest unsettling news, most notably of political unrest in the Middle East and a catastrophic earthquake and tsunami in Japan. Despite accommodative monetary policy, weakness in employment and housing continued to raise concerns over the possibility of a dip into a second recession. In addition, the threat of a default by Greece on its sovereign debt hung over the global credit markets for the last several months of the period.5 Markets feared the direct impact a default could have on European banks, with spillover effects into the global economy. In the United States, a fractious debate over raising the debt ceiling and the subsequent downgrading of the U.S. credit rattled investor confidence. Noting this backdrop, the U.S. Federal Reserve Board (the Fed) announced its intention to leave short-term rates at essentially zero through 2013. The result was declining overall interest rates and a sharp decline in rates on longer maturities late in the fiscal period. For the full 12 months, interest rates fell along the entire Treasury yield curve. To illustrate, the 2-year yield declined from 0.42% to 0.25%, the 5-year from 1.27% to 0.96%, the 10-year from 2.53% to 1.52% and the 30-year from 3.69% to 2.90%. How Inflation-Indexed Bonds Work An inflation-indexed bond is a special type of fixed-income security that is structured to provide protection against inflation. The most common example of such a security in the United States are TIPS. With TIPS, both the value of the interest income and principal paid on the security are adjusted to track changes in the Consumer Price Index for All Urban Consumers (CPI-U) or comparable inflation index.6 Interest income paid on the security is applied to the inflation-adjusted principal rather than the security's original face value. As a result, during periods of inflation, every interest payment on a TIPS is greater than the one before it. In periods of deflation, the opposite is true.7 When TIPS mature, investors receive the greater of either the inflation-adjusted principal or the original face value. It is important to note, however, that not all inflation-indexed bonds provide the guarantee of original face value of the bond. To better understand inflation-indexed securities, consider the example in the accompanying box. Suppose $1,000 is invested in a 10-year inflation-indexed bond with a 4% coupon rate. If inflation is 3% during the following year, the face value would be adjusted to $1,030 and the annual interest payment would be $41.20 (4% of $1,030). If inflation is 3% again the following year, the principal would be adjusted to $1,060.90 ($1,030 x 1.03) and the interest payment would be $42.44 (4% of $1,060.90). If there was 3% deflation (or a general decline in prices often the result of a reduction in the supply of money or credit) in the third year, the face value would be adjusted downward to $1,029.07 ($1,060 x 0.97). The example above is hypothetical and is not intended to represent performance of any DWS fund. Actual rates of return and inflation cannot be predicted and will fluctuate. Positive Contributors to Performance During the period, a variety of factors led to significant volatility in inflation expectations. As a result, the breakeven rate for TIPS — the incremental yield offered by traditional Treasuries vs. comparable-maturity TIPS — fluctuated significantly. The "breakeven rate" for a TIP refers to the inflation percentage that would be necessary over the remaining life of the bond to make up for the lower interest rate paid vs. a comparable maturity U.S. Treasury security. Typically inflation-linked investments will outperform traditional bonds when the market's expected inflation rate increases and drives breakeven rates higher. They will generally underperform when inflation expectations decrease and cause breakeven rates to fall. As the breakeven rate on TIPS became more or less attractive, we traded in and out of positions in U.S. Treasuries throughout the period, adding modestly to returns for the full period. Negative Contributors to Performance Early in the period, the fund was positioned based on a positive outlook for economic growth, and was diversified into such holdings as real estate investment trusts and other non-U.S. Treasury investments. The fund also utilized a derivatives-based strategy to gain exposure to currencies that normally benefit from rising commodity prices. During the first few months, these investments and investment techniques performed well, as did slightly shorter duration holdings relative to the index.8 However, beginning in late April, many of these investments and strategies began to hurt performance as a "flight to quality" dynamic emerged that benefited U.S. Treasury securities. In particular, rumblings of a potential slowdown in Chinese and other emerging-market growth had a negative impact on the commodity-linked currency strategy. The rally in nominal U.S. Treasury rates also benefited TIPS and outweighed the contributions from the fund's other investments. As part of our approach, we seek to enhance total returns by employing a global tactical asset allocation (GTAA) strategy. In addition to the fund's main investment strategy, portfolio management seeks to enhance returns by employing a GTAA strategy which attempts to take advantage of inefficiencies within global bond and currency markets. This strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts.9 For the 12 months ended September 30, 2011, the GTAA strategy was a modest negative factor in the fund's return. Outlook and Positioning We believe the timetable for resolving the debt issues in Europe is likely to be protracted and that could contribute to the risk of a global recession as developed market governments wrestle with balancing their budgets. As of the end of September 30, 2011, 10-year TIPS were pricing in inflation of approximately 1.9%. Given the downside risks to the economy, we believe this reflects a relatively full valuation and maintain a position in nominal Treasuries in the 10-year maturity range. As of the end of September 30, 2011 the fund was also close to 20% in commodity-linked exposure, REITs and other categories that should perform well on an absolute and relative basis should inflation rise.10 With respect to the fund's core TIPS position, we are currently focusing more on recent issues that are trading closer to par value. We view this focus as a measure of protection should deflation fears emerge and market interest in older TIPS decline with embedded principal gains from past inflationary periods. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Global Inflation Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of assets allocated to the fund's global tactical asset allocation overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team William Chepolis, CFA Eric S. Meyer, CFA John D. Ryan Ohn Choe, CFA Darwei Kung Portfolio Managers, Deutsche Investment Management Americas Inc. Robert Wang Thomas Picciochi Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar- denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2Source: Morningstar, Inc. Inflation-protected bond portfolios invest primarily in debt securities that adjust their principal values in line with the rate of inflation. These bonds can be issued by any organization, but the U.S. Treasury is currently the largest issuer for these types of securities. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 3Treasury Inflation-Protected Securities are Treasury securities that seek to protect investors from the negative effects of inflation. As such, these securities are indexed to inflation. 4The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 5 Sovereign debt refers to government bonds issued in foreign currency. 6 The Consumer Price Index for All Urban Consumers (CPI-U) measures the change in the prices of a basket of goods and services purchased by consumers in highly populated areas. 7 Inflation is the rate at which the price of goods and services is rising, while deflation is a general decline in prices, usually the result of a reduction in the money supply or credit. 8Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. 9 Currency forward contracts lock in the price at which a currency can be purchased or sold on a future date. 10 "Absolute return" is the return, expressed as a percentage, which an asset achieves over a certain period of time. "Relative return" is the return a security achieves over a period of time compared to a benchmark. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 9.11% 7.08% 6.23% 5.57% Class B 8.31% 6.28% 5.43% 4.78% Class C 8.21% 6.27% 5.41% 4.78% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 6.11% 6.09% 5.64% 5.10% Class B (max 4.00% CDSC) 5.31% 5.68% 5.27% 4.78% Class C (max 1.00% CDSC) 8.21% 6.27% 5.41% 4.78% No Sales Charges Class S 9.41% 7.36% 6.46% 5.77% Institutional Class 9.42% 7.35% 6.50% 5.84% Barclays Capital U.S. Treasury: U.S. TIPS Index+ 9.87% 8.13% 7.09% 6.40% * The Fund commenced operations on July 8, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.05%, 1.86%, 1.80%, 0.94% and 0.68% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Global Inflation Fund — Class A [] Barclays Capital U.S. Treasury: U.S. TIPS Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 8, 2005. Index returns began on July 31, 2005. + The Barclays Capital U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $ Morningstar Rankings — Inflation-Protected Bond Funds Category as of 9/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 41 of 21 3-Year of 68 5-Year 80 of 61 Class B 1-Year 81 of 42 3-Year of 81 5-Year of 84 Class C 1-Year 90 of 47 3-Year of 81 5-Year of 84 Class S 1-Year 20 of 10 3-Year 85 of 55 5-Year 59 of 45 Institutional Class 1-Year 19 of 10 3-Year 86 of 56 5-Year 56 of 42 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class A, B, C and S shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Global Inflation Fund .91% 1.66% 1.66% .66% .63% For more information, please refer to the Fund's prospectus. Consolidated Portfolio Summary Asset Allocation (As a % of Consolidated Investment Portfolio excluding Securities Lending Collateral) 9/30/11 9/30/10 Government & Agency Obligations 88% 91% Short-Term U.S. Treasury Obligations 6% 2% Cash Equivalents 3% 3% Collateralized Mortgage Obligations 1% 1% Common Stocks 1% — Asset-Backed 1% 1% Corporate Bonds — 2% 100% 100% Quality (Excludes Cash Equivalents, Short-Term U.S. Treasury Obligations and Securities Lending Collateral) 9/30/11* 9/30/10 AAA 8% 97% AA 92% — A — 2% Not Rated 0% 1% 100% 100% Interest Rate Sensitivity 9/30/11 9/30/10 Effective Maturity 7.1 years 9.6 years Effective Duration 7.0 years 8.2 years * Reflects the downgrade of U.S. debt credit rating from AAA to AA+ by Standard & Poor's in August 2011. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset Allocation, Quality and Interest Rate Sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Consolidated Investment Portfolio as of September 30, 2011 Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 0.1% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $260,391) Asset-Backed 0.7% Credit Card Receivables 0.4% Discover Card Master Trust, "A2", Series 2007-A2, 0.687%*, 6/15/2015 Home Equity Loans 0.3% Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.369%*, 1/15/2037 Total Asset-Backed (Cost $1,698,431) Collateralized Mortgage Obligations 1.4% Federal National Mortgage Association: "FJ", Series 2003-45, 1.722%*, 6/25/2033 "SA", Series 2003-30, Interest Only, 7.415%***, 10/25/2017 "MS", Series 2007-97, 14.237%*, 12/25/2031 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.685%*, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $3,324,626) Government & Agency Obligations 86.2% U.S. Treasury Obligations U.S. Treasury Bond, 3.75%, 8/15/2041 U.S. Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (a) 2.125%, 2/15/2040 2.5%, 1/15/2029 (a) U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.5%, 4/15/2015 0.625%, 4/15/2013 (a) 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 (a) U.S. Treasury Notes: 2.125%, 8/15/2021 3.625%, 2/15/2020 Total Government & Agency Obligations (Cost $193,837,835) Short-Term U.S. Treasury Obligations 5.6% U.S. Treasury Bills: 0.01%**, 3/8/2012 (b) 0.035%**, 3/29/2012 0.069%**, 5/31/2012 0.087%**, 7/26/2012 (c) 0.089%**, 3/8/2012 (c) 0.09%**, 9/20/2012 0.094%**, 8/23/2012 (c) Total Short-Term U.S. Treasury Obligations (Cost $13,160,816) Shares Value ($) Common Stocks 1.3% Financials American Capital Agency Corp. (REIT) (a) American Capital Mortgage Investment Corp. Total Common Stocks (Cost $3,198,775) Securities Lending Collateral 16.2% Daily Assets Fund Institutional, 0.17% (d) (e) (Cost $37,934,642) Cash Equivalents 3.3% Central Cash Management Fund, 0.1% (d) (Cost $7,760,614) % of Net Assets Value ($) Total Investment Portfolio (Cost $261,176,130)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of September 30, 2011. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of September 30, 2011. +The cost for federal income tax purposes was $261,553,822. At September 30, 2011, net unrealized appreciation for all securities based on tax cost was $7,704,378. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,980,283 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,275,905. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2011 amounted to $36,872,701, which is 15.7% of net assets. (b) At September 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At September 30, 2011, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At September 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Japanese Government Bond JPY 12/9/2011 1 ) 10 Year U.S. Treasury Note USD 12/20/2011 5 Copper Futures USD 11/2/2011 4 ) Federal Republic of Germany Euro-Bund EUR 12/8/2011 59 Natural Gas Futures USD 3/28/2012 4 ) United Kingdom Long Gilt Bond GBP 12/28/2011 46 Total net unrealized depreciation ) At September 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2011 27 10 Year Canadian Government Bond CAD 12/19/2011 25 ) 10 Year U.S. Treasury Note USD 12/20/2011 75 ) 2 Year U.S. Treasury Note USD 12/30/2011 83 Copper Futures USD 11/2/2011 4 Federal Republic of Germany Euro-Schatz EUR 12/8/2011 53 Natural Gas Futures USD 9/26/2012 4 Total net unrealized appreciation At September 30, 2011, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (f) Long Positions 10/17/2011 1 % Dow Jones-UBS Commodity Index 3 Month Forward ) 10/17/2011 2 % Merrill Lynch Backwardation Momentum Long Only Excess Return Index ) 10/17/2011 3 % UBS Basket: Dow Jones- UBS Commodity Index 3 Month Forward and Dow Jones- UBS Commodity Index 10/17/2011 4 % Dow Jones-UBS Commodity Index 3 Month Forward ) 10/17/2011 5 % Citi Cubes Dow Jones-UBS Weighted Index ) 10/17/2011 6 % Goldman Dow Jones- UBS Commodity Excess Return E95 Strategy ) 10/17/2011 7 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index ) 10/17/2011 8 % Barclays Capital Pure Beta DJ-UBSCI Excess Return Index ) 10/31/2012 2 % Natural Gas Futures Oct 2012 Underlying: Henry Hub Natural Gas Spot Price ) Short Positions 10/17/2011 6 % Dow Jones-UBS Commodity Index 2 Month Forward 10/17/2011 7 % Dow Jones-UBS Commodity Index 10/17/2011 8 % Dow Jones-UBS Commodity Index 4/30/2012 2 % Natural Gas Futures Apr 2012 Underlying: Henry Hub Natural Gas Spot Price Total net unrealized appreciation (f) There are no upfront payments on commodity-linked swaps, therefore unrealized appreciation (depreciation) is equal to their value. At September 30, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/9/2010 6/1/2012 5 % Citigroup Global Interest Rate Strategy Index ) — ) Counterparty: 1Morgan Stanley 2Merrill Lynch & Co., Inc 3UBS AG 4BNP Paribas 5Citigroup, Inc 6The Goldman Sachs & Co. 7JPMorgan Chase Securities, Inc. 8Barclays Bank PLC At September 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD USD 10/18/2011 UBS AG CHF USD 10/18/2011 UBS AG EUR USD 10/18/2011 UBS AG JPY USD 10/18/2011 UBS AG NZD USD 10/18/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CAD 10/18/2011 ) UBS AG USD GBP 10/18/2011 ) UBS AG USD NOK 10/18/2011 ) UBS AG USD SEK 10/18/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, commodity-linked swap contracts, total return swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Mortgage-Backed Securities Pass-Throughs $
